Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2004

In Re:Metro Life Ins
Precedential or Non-Precedential: Precedential

Docket No. 02-4037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re:Metro Life Ins " (2004). 2004 Decisions. Paper 956.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/956


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 PRECEDENTIAL           JEVVIFER PETERS; REX COLE;
                                          DEBORAH COLE; FRANK C.
   UNITED STATES COURT OF              CONTINO; WILLIAMS E. CROFT;
          APPEALS                      DEBORAH A. CROOK; DAVID W.
    FOR THE THIRD CIRCUIT               CUPEC; JEROME DANENBERG;
         ___________                 GERTRUDE DANENBERG; ROBERT
                                     DANENBERG; ALVIN DAVIS; MARY
        No. 02-4037/4270             DAVIS; ANDREW DENUZZIO; JEAN
         ___________                 DENUZZIO; MARIAN E. DESANTIS;
                                     JOSEPH DILLA; KATHLEEN DILLA;
   SPEROS DRELLES, ESTATE OF          KATHRYN A. DIODATI; WILHELM
    JAMES J. DONAHUE; MARIE          DORFNER; JACQUELINE DORFNER;
   DRELLES; MARY CATHERINE               RENEE DRUMMOND-BROWN;
 GRAY; HOWARD HALF; GEORGE             NANCY I. ECK; EARL FAIRMAN;
      KRESOVICH; MILDRED                 JEAN FERGUSON; RANDALL
   KRESOVICH; MARY T. LASKO;             FERRARI; HARRIET E. FITTS;
GEORGIANA TOY; KENNETH TOY;            CAROL FRAM PTON; GILBERT J.
    CHARLES J. ABBOTT; ESSIE             FRAUENHEIM; KATHRYN A.
    ADAM S; MARILYN ADAMS;                GIBSON; ANTHONY E. GILL;
    DEBORAH ALSTON; JOHN D              BARBARA M. GLOVER; ROY G.
       ANTONIONO; ROBERT              GOFF; ALBERT GOTLEIB; MERYL
      ARMSTRONG; PATRICIA               GOTLEIB; BARRY GOVERNOR;
AUGUSTINE; HENRY AUGUSTINE;              MARY GOVERNOR; STANLEY
 GAY B. BANES; JOHN T. BARLEY;       GRABOWSKI; LINDA GRABOWSKI;
  JOHN T. BARLEY JR.; BARBARA           DALE GREENAWALD; GLORIA
BARLEY; PAUL BAUER; RICHARD          GREENAWALD; KARN L. GRUVER;
    BAUER; MADELINE BAUER;            RONALD J. GUINEY; WILLIAM A.
 DONALD BECK; KIMBELY BECK;               HAFEN; JOHN P. HAMMER;
   EARL BRAEUDIGAM; JANICE           MARGARET R. HAMMER; CHARLES
BRAEUDIGAM; OLIVE MAE BRICK;          HARPER; IRENE HARPER; LOUISE
   HERMAN BRICK; KATHLEEN             HARRIS; SARAH HART; STEPHEN
     BRYAN; ANDREW BRYAN;            N. HAVRILLA, JR.; JOHN HELFRICH;
   ROOSEVELT BYRANT; CAROL           NORA HELFRICH; JOHN HOFFMAN;
  BRONOUGH; AMY L. BUCHEIT;               LOIS HOFFMAN; DOLORES
    THOMAS BURTOFT; SUSAN              HUMENIK; EDWARD HUMENIK;
BURTOFT; ANTHONY CALABRESE;          STEVE HYRB; ANNA MARIE HYRB;
  SHARON CALABRESE; SAMUEL              JOHN IRWIN; VIRGINIA IRWIN;
   CARUSO; DOLORES CARUSO;              DALE JACKMAN; CONSTANCE
 CLARENCE CLAUS; MARGARET               JACKMAN; GEORGE JACKSON;
    CLAUS; SANDRA CLAWSON;            MARGARET JACKSON; KENNETH

                                 1
JAROS; MICHAEL JOHNSON; RUBY               KARLENE ORR; LILLIAN
 JONES; O’NEAL JONES; MARLENE        PARROTTO; WILLIAM PERLINGER;
      C. JONES; RAYMOND E.            CRESCENZO PETRILLI; RANDY A.
 KALKBRENNER; FRIEDA KAM EL;           PFEIFER; RAYMOND PIAGESSI;
  JORDAN KAM POS; SHARON LEE                ROY D. PIRAIN; MARY
    KAMPOS; JAMES KASICKY;            POLONCHAK; YVONNE BLYTHE;
    ANDREW KASICKY; JOSEPH             BARBARA J. POND; MARY JANE
     KIZIOR; DOLORES KIZIOR;             POTTER; ALLAN RANDOLPH;
   MILDRED P. KOBAN; MARY JO               ROSEMARY RANDOLPH;
   KOCHERAN-DAPOS; ROSANNA              HANUMANTHA RAO; STASHIA
     KOCIAN; DENNIS KOCIAN;            REEHER; JUDITH E. ROCKWELL;
   ROSANNE KOCSIS; GEORGE S.              LINDA ROMANELLI; JAMES
   KOKUS; KENNETH KOTEWICZ;              ROMANELLI; WALTER ROSE;
   EVELYN KOTEWICZ; JAMES R.          ALNETTA ROSE; EDWARD ROSE;
  KREBBEL; SHARON R. KREUER;            MARY ELLEN ROSE; SHIRLEY
     BARBARA L. KRYNEVICH;               SACHS; FRANK J. SAMPSON;
    WILLIAM V. LACY; DONALD            HELEN G. SCHABLIK; CHARLES
LADESIK; JEAN LADESIK; JOHN R.        SCHU; LINDA SCHU; ELEANOR J.
LARKIN; DIANE LEBO; LUDMILLA           SCHULTZ; THOMAS SHERIDAN;
  A. LUKSIK; WILLIAM J. LUXON;         KATHLEEN SHERIDAN; BONNIE
 RAYMOND MACKEWICH; NANCY               SHERWOOD; GEORGE SMITH;
   MACKEWICH; JAMES MARAK;                KATHLEEN SMITH; DONNA
   BONITA MARAK; MARILYN E.             SMORUL-KOTLINSKI; MELVIN
 MERVOSH; LILLIAN Y. MERZLAK;                SMULCZENSKI; LOIS
   FREDERICK MEYER; ANDREA            SMULCZENSKI; MARY SPARICO;
 MEYER; RUTH MILLER; WILLIAM              SAMUEL SPENCE; PRESLEY
  MILLER; ALBERT MINKO; RUTH              STAHL; ELIZABETH STAHL;
     MINKO; THOMAS MOODY;             ROBERTA STALLINGS; PRESTON
MICHOLAS MOODY; JEAN MORSE;           STITT; ADRIENNE STITT; JOHN D.
   CHARLES MURPHY; BARBARA              STOKES; RONALD A. STOLTZ;
    MURPHY; JAMES M . MYERS;         ROSEMARY STOYANOFF; DAVID P.
JAMES H. MYERS; TIM McCARTHY;         SULKOWSKI; GLEN A. SULLIVAN;
 SANDRA McCARTHY; TERRENCE           RICHARD L. TERHUNE; GERARD E.
  McCONNELL; JOHN McGARVEY;                 TERWILLIGER; LOUISE
    CINDY McGARVEY; JOHN F.            THORNTON; DONALD TOOMEY;
     McROBERTS; BONNIE SUE                RITA TOOMEY; DERRICK J.
NEIDERHISER; MARY JEAN NEJAK;        TUSCANO; LUCILLE TYLER; JOHN
     JOSEPH NIST; THEODORE             VENUS; VICTORIA MARIE VERI;
      ORLOWSKI; CATHERINE             THOMAS S. VIG; RITA VIG; ALVIN
     ORLOWSKI; RONALD ORR;             WEINBERG; LISA ANTIN; ALLEN

                                 2
 WILTROUT; AGNES WILTROUT;                               ___________
 DAVID WISE; ESTATE OF EDDIE
WRIGHT; ROBERT YAUCH; JENNIE                     Argued: December 12, 2003
YAUCHKEITH YOUNGER; BRENDA
         YOUNGER,                             Before: AMBRO, FUENTES, and
                                                  GARTH, Circuit Judges.

           Appellants in 02-4270             (Opinion Filed: December 24, 2003)
                                                        ___________
                  v.

METROPOLITAN LIFE INSURANCE
  COMPANY; GARY ANTONINO;
JOEL SHERMAN; RONALD SHRAM;                B. John Pendleton, Jr. [ARGUED]
   UNITED FOOD COMMERCIAL                  McCarter & English, LLP
   WORKERS INTERNATIONAL                   100 Mulberry St.
 UNION; AFL-CIO, CLC; BRUCE A.             Newark, N.J. 07102
    REZNIK ASSOCIATES, L.P.;
METROPOLITAN INSURANCE AND                 Counsel for Appellant/Cross-Appellee
  ANNUITY COMPANY, a Delaware
 Corporation; JEFFREY J. RODGERS;          Leslie A. Brueckner [ARGUED]
  ROBERT MARTINI; JONATHON                 Trial Lawyers for Public Justice, P.C.
  HOLLY, Resident of Texas; JAMES          1717 Massachusetts Ave., N.W.
 SPANGLER; STEVEN ANASTASIA;               Suite 800
 THOMAS M. HYLAND; CHRISTINE               Washington, DC 20036
  DOVAN; JACK E. DUCKWORTH

Metropolitan Life Insurance Company,
                                           Kenneth R. Behrend
          Appellant in 02-4037             Behrend & Ernsberger, P.C.
    ________________________               Union National Bank Building
                                           306 Fourth Ave.
 ON APPEAL FROM THE UNITED                 Suite 300
STATES DISTRICT COURT FOR THE              Pittsburgh, PA 15222
    WESTERN DISTRICT OF
        PENNSYLVANIA                       Counsel for Appellees/Cross-Appellants

       District Court Judge:
   The Hon. Donetta W. Ambrose
    (Misc. Docket No. 96-179)

                                       3
       _______________________                         asserting any claim relating to the alleged
                                                       illegal nationwide practices, on the
       OPINION OF THE COURT                            grounds that it would disturb, or even
       _______________________                         effectively relitigate, the MDL case that
                                                       was settled by Metlife in federal court.
                                                               The Magistrate Judge issued a
                                                       Report and Recommendation advising an
                                                       injunction on the grounds that Plaintiffs
                                                       were effectively relitigating the illegality
FUENTES, Circuit Judge:                                of the nationwide practices covered by
                      I.                               the MDL case settlement. Upon
        In December 1999, Plaintiff-                   reconsideration, however, the Magistrate
Appellant Metropolitan Life (“Metlife”)                Judge reversed his Recommendation:
settled an MDL federal class action (“the              specifically, while Appellees may have
MDL case”) with plaintiffs who had filed               abused Metlife through overbroad
actions over allegedly illegal sales                   discovery requests and allegations in
practices. In the case before us,                      their complaint, they nonetheless had
Appellees, all represented by the firm                 discrete individual claims, and thus it
Behrend and Ernsberger (“Behrend”), are                was up to the state courts to decide
opt-out plaintiffs pursuing their own                  whether Appellees’ specific discovery
individual suits in Pennsylvania state                 requests were relevant to those claims.
courts against Metlife for allegedly                   The District Court adopted the Report
improper sales practices. In those state               and Recommendation in its entirety.
court proceedings, Appellees1 have been                                      II.
allowed to conduct discovery of                                              A.
Metlife’s nationwide sales                                     The Anti-Injunction Act dictates
practices–including information                        that a federal court “may not grant an
specifically related to litigants from the             injunction to stay proceedings in a State
MDL case–on the grounds that the sales                 court except as expressly authorized by
practices are potentially relevant to                  Act of Congress, or where necessary in
Appellees’ individual claims. In October               aid of its jurisdiction, or to protect or
2001, Metlife approached the District                  effectuate its judgments.” 28 U.S.C. §
Court for an injunction barring Appellees              2283. Thus, federal courts are statutorily
from conducting such discovery, or from                prohibited from enjoining state court
                                                       proceedings except in three narrowly
                                                       excepted categories of cases; the
       1
          Behrend’s opt-out clients are                corresponding affirmative empowerment
plaintiffs in the state court suits, but are           to issue injunctions in these three
defendants in this case; accordingly, to avoid         categories of cases derives from the All-
confusion, we will refer to them as
                                                       Writs Act, 28 U.S.C. § 1651(a). In re
“Appellees.”

                                                 -4-
Prudential Ins. Co. of Am. Sales Practice             any proceeding in state court “that is
Litig., 261 F.3d 355, 365 (3 rd Cir. 2001)            based on, relates to or involves facts and
(hereinafter referred to as “Prudential I”).          circumstances underlying the Released
Metlife argues that the District Court had            Transactions in the Class Action.” Id. at
the authority to enjoin Appellees’ claims             363 (internal quotations omitted). Our
because the instant case falls into either            Court affirmed this injunction under the
the second or third category of cases:                Anti-Injunction and All-Writs Acts. Id.
namely, the injunction is either 1)                   at 369-70.
necessary in aid of the District Court’s                      Metlife argues that the instant
jurisdiction over the MDL case, or 2)                 case is virtually identical to Prudential I,
necessary to prevent relitigation of the              as the injunctions sought and the state-
settled claims in the MDL case.                       court complaints at issue are extremely
         Relying on Prudential I, Metlife             similar in both cases. As the District
contends that Appellees can be enjoined               Court recognized, however, the crucial
from making any claim or using any                    distinction between Prudential I and the
evidence related to the claims settled in             case before us is that the Lowes were
the MDL case in order to keep the                     parties to the Prudential I settlement
settlement from being disturbed. In                   because they did not opt out all of their
Prudential I, the plaintiffs, the Lowes,              claims. In contrast, Appellees did opt
had four policies with Prudential that fell           out all of their claims, and were therefore
within the defined parameters of a                    not parties to the M DL case settlement.
nationwide class action against                       Metlife tries to downplay the salience of
Prudential that settled in October 1996 in            this distinction, but a close reading of
the District of New Jersey. Id. at 359-61.            Prudential I makes it clear that the
The Lowes chose to keep two policies                  Lowes’ participation in the settlement
within the class action, but to opt out               was the dispositive factor in the case.
with the other two policies, meaning that             Id. at 366 (“We must determine whether
they would reap the benefits of the                   settlement of claims the Lowes had under
settlement for two of their policies but              the Class Policies precludes them from
still retain the option to litigate the other         pursuing claims in Florida purportedly
two claims. Id. at 361. The Lowes’                    arising from the [opted-out] Policies”),
state-court complaint based on the opted-             367 (“the Lowes clearly released
out policies contained numerous                       Prudential from any claims ‘based on,’
references to Prudential’s nationwide                 ‘connected with,’ ‘arising out of,’ ‘or
policy, and the Lowes sought discovery                related to, in whole or in part’ their two
over those practices as relevant to the               Class Policies”), 369 (“When the Lowes
opted-out individual claims. Id. at 362-              reviewed the Release and the Class
63. Prudential obtained an injunction                 Notice, they surely must have realized
from the New Jersey District Court                    that, even though they could exclude
enjoining the Lowes from undertaking                  certain policies from the settlement while

                                                -5-
including others, doing so would                    Metlife observes that Appellees’
jeopardize their ability to prove claims            complaint largely copies the class action
relating to the [opted-out] Policies. The           complaint in the MDL case and describes
district court was not willing to release           at length the allegations against Metlife
them from their bargain; neither are                in the MDL case. To the extent that
we”).                                               Appellees may try to bring in evidence of
        Metlife urges the Court to look             nationwide practices that are irrelevant to
beyond the specific facts of Prudential I           their individual claims, however, Metlife
and embrace a larger goal of protecting             is free to object to such evidence before
class action defendants from having to              the appropriate state courts, who are the
repeatedly defend against allegations               proper authorities to make such
relating to claims they have already                evidentiary rulings. Allowing the
settled. Metlife claims that the                    preemptive approach espoused by
Prudential I court endorsed this larger             Metlife here would essentially nullify
goal when it cautioned that state suits             Appellee’s decision to opt out: “To
concerning the settled claim “could                 permit the settlement and release to vest
number in the millions.” Id. at 367. We             a right in Metlife that it can assert against
believe, however, that Metlife takes this           non-settling plaintiffs, and so to limit or
comment out of context; the Prudential I            restrict those plaintiffs in the prosecution
court clearly confined that warning to the          of state court suits, deprives them of the
context of state-court plaintiffs who had           benefit of having opted out.” App. at 34.
already, like the Lowes and unlike                           In short, Metlife cannot point to
Appellees here, already signed on to the            any caselaw authorizing an injunction
federal settlement. Id. (“allowing the              against opt-out plaintiffs like Appellees,
Lowes to prosecute their civil claims in            who consciously and purposefully
the Florida court would allow an end run            refused to join a class action settlement.
around the Class settlement by affording            The cases Metlife points to in support of
them (and other class members who                   its argument all deal with plaintiffs who
might later attempt the same strategy) an           are distinguishable from Appellees. See
opportunity for relitigation of the                 generally In re The Prudential Ins. Co. of
released claims”) (internal quotations              Am. Sales Practices Litig., 314 F.3d 99
omitted) (emphasis added).                          (3 rd Cir. 2002) (class members who
        Metlife also asserts that the               joined settlement tried to collaterally
injunction somehow prevents Appellees               attack settlement in state court); In re
from relitigating the settled claims of the         Diet Drugs, 282 F.3d 220 (3 rd Cir. 2002)
class plaintiffs. Appellees, however, are           (plaintiffs were trying to opt entire
not relitigating the settled claims at all          unnamed subclass out of nationwide
here; they are suing over their own                 class action); Prudential I, 261 F.3d 355
alleged mistreatment at the hands of                (enjoined plaintiffs were party to settled
Metlife, not over someone else’s claim.             class action); Carlough v. Amchem

                                              -6-
Prod., Inc., 10 F.3d 189, 204 (3 rd Cir.                       in this court–even to the
1993) (enjoined plaintiffs had not yet                         extent of pleading
been given the opportunity to opt out, so                      allegations not applicable
state suit was premature).2 We therefore                       to the type of policy the
uphold the denial of the injunction.                           individual plaintiff bought
                      B.                                       and is suing on. This, of
        Finally, we address Appellees’                         course, exposes M etLife to
contention that “the District Court erred                      discovery demands that,
in refusing to reject the Magistrate                           while they may relate to
Judge’s unsupported dictum stating that                        claims in the complaint,
the opt-out litigants have committed                           cannot relate to the actual
discovery and pleading ‘abuse’ in their                        case. Similarly, I believed
state court cases.” Appellees’ Br. at ii.                      MetLife was the recipient
Specifically, Appellees take issue with                        of unreasonably broad and
the following language from the                                duplicative discovery
Magistrate Judge’s report and                                  requests in the state court
recommendation, adopted by the District                        cases. I believe this still.
Court:                                                         But the Report
        I was convinced when the                               acknowledged, as I readily
        [first] Report was issued                              continue to do, that these
        that MetLife is being                                  are matters for the state
        abused by [Appellees] in                               courts to address, unless
        their state court actions.                             very narrow conditions are
        Illustrative of this abuse is                          present to allow this court
        the fact that many of the                              to stop it.
        state court complaints are
        mere reiterations of the                        App. at 33. Appellees argue that the
        class action complaint filed                    District Court did not have the legal
                                                        authority to criticize Appellees’ conduct
                                                        in state court, or alternatively that the
       2
           In its reply brief, Metlife cites to         District Court’s criticisms are clearly
State Farm Mut. Auto. Ins. Co. v. Campbell,             erroneous as a matter of fact. Metlife
123 S. Ct. 1513 (2003), for the proposition              responds that the passage reflects well-
that Appellees cannot use evidence of                   based factual findings on the part of the
Metlife’s national practices in their                   District Court, and should not be
individual cases. Campbell, however, is                 stricken. As defined by this Court,
wholly inapposite, as it deals with the                 dictum is “a statement in a judicial
determination of whether a large punitive               opinion that could have been deleted
damage award can be based on such                       without seriously impairing the analytical
evidence, not whether such evidence can be
                                                        foundations of the holding.” In re
at all relevant to an individual’s lawsuit.

                                                  -7-
McDonald, 205 F.3d 606, 612 (3 rd Cir.
2000). Magistrate Judge Benson’s
comments were clearly dicta under this
definition: his opinion of Behrend’s
tactics was, by his own admission, totally
unrelated to his decision to deny the
injunction, and he explicitly recognized
that the state courts were the appropriate
judge of the propriety of Behrend’s
tactics. Thus, there is no finding of fact
to review, let alone to declare clearly
erroneous.
        In any case, even if the
Magistrate Judge’s remarks were
construed as findings of fact rather than
opinions, Appellees’ cross-appeal on this
issue would still not be appropriate, as
federal courts “have not recognized
standing to appeal where a party does not
seek reversal of the judgment but asks
only for review of unfavorable findings.”
Penda Corp. v. United States, 44 F.3d
967, 972 (Fed. Cir. 1994). Based on this
determination, Appellees’ arguments that
the Magistrate Judge’s comments
constitute a negative review of various
state court rulings in violation of the
Rooker-Feldman doctrine and the
Younger absention doctrine are wholly
without merit. Consequently, we affirm
the District Court’s judgment in its
entirety.




                                             -8-